Title: Remission for Joseph Butler, [28 June 1816]
From: Madison, James
To: 


        
          [28 June 1816]
        
        Whereas at a Circuit Court of the United States for the County of Washington, in the District of Columbia, Joseph, alias Joe, Butler, of the said County, was convicted of Theft, whereupon he was sentenced by the said Court to be publickly whipped, to pay a fine of Ten Dollars, and to remain in Jail until the fine, and the costs of Prosecution should be paid: and whereas it is represented to me that the said Joseph, alias Joe, Butler, has already suffered the first part of the sentence, by being publickly whipped, and that he is entirely unable to satisfy the other part of it, by reason whereof he has undergone a long and rigorous confinement

in Prison: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, & for other good causes me thereunto moving, have remitted, & I do hereby remit the fine aforesaid, and every part thereof, willing & requiring that the said Joseph, alias Joe, Butler be forthwith discharged from his Imprisonment.
        In testimony whereof, I have hereunto set my Hand, & affixed [canceled] caused the seal of the United States to be affixed.
        Done at the City of Washington, this 28th day of June A.D. 1816, & of the Independence of the United States the fortieth.
        
          James Madison.By the President,Jas. Monroe, Secy of State.
        
      